DETAILED ACTION
1.	This is a second non final action of 16233579

2.	Claims 1-7 are pending.

3.	Prosecution on the merits of this application is reopened on claims 1-7 considered unpatentable for the reasons indicated below: 
3.1	Prior art was found and a rejection appears below.
4.	Applicant is advised that the Notice of Allowance mailed 3/24/21 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow US 4,139,956, and further in view of Hansen US 2011/0174885.
6.	As per claim 1, Sharrow (US 4,139,956) discloses a mooring rope, comprising:
a rope body (12) having two fixed segments and a rope loop (11) between two fixed segments

Connecting piece via hole in the main body through which the connecting piece extends).  Sharrow doesn't disclose the data carrier having a tag member mounted on the main body and stores information for an external data reader to read in a non-contacting manner. Use of RFID tags are very well known for providing data tagging. Hansen (US 2011/0174885) discloses a durable RFID tag for use on slings, ropes or other devices to facilitate management of the asset and provide data about that asset, the RFID tag having a main body (112) having a hole (104) through which a connecting piece may extend, the main body having an RFID (106) mounted thereon (embedded into main body cavity 108), the RFID containing information about the asset([0018]). Hansen also notes that OSHA requires chains and certain heavy equipment to carry identifying tabs with identifying information and other characteristics and notes that these identification tags often deform or otherwise become unreadable in the face of typical industrial use ([0003]). It would have been obvious to modify the mooring rope of Sharrow to swap out the main body of the data carrier for the RFID tab of Hansen (having a main body and an RFID mounted thereon) for the purpose of providing a tag which retains information usable to the user even after thesurface may become illegible. Usage of an RFID tag is also obvious as it allows for more information to be relayed to the user than that which could be easily fit upon a reasonable sized tag. 
7.	As per claims 2-3, Sharrow discloses wherein the connecting piece includes a connecting thread having a first segment and a second segment; the first segment is fixed in the fixing sleeve; and the second segment is located outside the fixing sleeve and is connecting to the main body. See figs 1-2.

9.	As per claim 6-7, Sharrow discloses the fixing sleeve has a surface facing the rope loop; the connecting piece has a thread end and a connecting thread; the thread end is located outside the surface; the connecting thread has a first segment and a second segment; the first segment is connected with the thread end and goes into the fixing sleeve; and the second segment is located outside the fixing sleeve and is connected to the main body; and the connecting piece is abutted. See figs 1-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617